Case 18-12012-LSS   Doc 223   Filed 10/23/18   Page 1 of 4
Case 18-12012-LSS   Doc 223   Filed 10/23/18   Page 2 of 4
Case 18-12012-LSS   Doc 223   Filed 10/23/18   Page 3 of 4




                    EXHIBIT 1
                                    Case 18-12012-LSS        Doc 223   Filed 10/23/18             Page 4 of 4
                                                          Open Road Films, LLC, et al.
                                                                Exhibit Page

Page # : 1 of 1                                                                                                 10/17/2018 03:03:07 PM
003687P002-1400A-028A             003885P002-1400A-028A                003685P002-1400A-028A
ALEXA PLATT                       DEAPLANETA                           SAMUEL MARQUIS
682 MUSKINGUM AVE                 AVDA DIAGONAL 662664                 11000 WEYBUM AVENUE #427
PACIFIC PALISADES CA 90272        BARCELONA 08034                      WESTWOOD CA 90024
                                  SPAIN




          Records Printed :   3
